Title: From Thomas Jefferson to Mary Jefferson, [14 June 1797]
From: Jefferson, Thomas
To: Jefferson, Mary


                    
                        [14 June 1797]
                    
                    I learn, my dear M. with inexpressible pleasure that an union of sentiment is likely to bring on an union of destiny between yourself and a person for whom I have the highest esteem. A long acquaintance with him has made his virtues familiar to me and convinced me that he possesses  every quality necessary to make you happy and to make us all happy. This event in compleating the circle of our family has composed for us such a group of good sense, good humor, liberality, and prudent care of our affairs, and that without a single member of a contrary character, as families are rarely blessed with. It promises us long years of domestic concord and love, the best ingredient in human happiness, and I deem the composition of my family the most precious of all the kindnesses of fortune. I propose, as in the case of your sister, that we shall all live together as long as it is agreeable to you; but whenever inclination convenience or a curiosity to try new things shall give a wish to be separately established, it must be at Pantops, which in the mean time while under your improvement will furnish to Mr. E. useful and profitable occupation as a farmer, and to you a occasional rides to superintend the spinning house, dairy &c. You might even have a room there to be in comfort if business or variety should induce a short stay. From thence to Edgehill we can make a road on the dead level which shall make it as near as to Monticello. But I should lose myself, my dear Maria, in these reveries as I always do when I think of yourself or your sister, did not the discordant noises, the oppressive heats and other disagremens of this place awaken me through the channel of every sense to very different scenes. I long the more to be with you, and therefore see with the utmost impatience day after day drawn out here in useless debate, and rhetorical declamation. Take care of your health my dear child for my happiness as well as your own and that of all those who love you. And all the world will love you if you continue good good humored, prudent and attentive to every body, as I am sure you will do from temper as well as reflection. I embrace you my dear in all the warmth of my love, and bid you affectionately adieu.
                